DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-11, 16, 22-23, and 26-31 are allowed.
Regarding claim 1, the combination of limitations presented in the claim not found within the prior art, particularly:
“a host comprising host memory, wherein the controller is further configured to: receive a write command from the host, wherein the write command comprises a command name parameter that indicates that the write command is actually as a read host memory command sent by the host to initiate establishment of a read channel between the host memory and the controller; in response to recognizing the write command as the read host memory command because of the command name parameter, establish the read channel between the host memory and the controller; receive a read command from the host, wherein the read command comprises a command name parameter that indicates that the read command is actually as a write host memory command sent by the host to initiate establishment of a write channel between the host memory and the controller; in response to recognizing the read command as the write host memory command because of the command name parameter, establish the write channel between the 2host memory and the controller; send, to the host via the write channel, at least a part of a logical-to-physical address table stored in the memory for storage in the host memory; receive a read command from the host comprising a logical block address; send, to the host via the read channel, an identification of a location in the host memory that stores an entry for the logical block address in the at least a part of the logical-to-physical address table stored in the host memory; and receive, from the host via the read channel, the entry for the logical block address, wherein: the write and read channels are kept open until the storage system powers off; and the host is configured to ignore timeouts to keep the write and read channels open.”

Claims 11 and 16 are independent claims that present similar combinations of limitations to those presented in claim 1,  As such, they are allowed for at least the same reasons as described in claim 1 above.
Claims 3-10, 22-23, and 26-31 are allowed due to the dependence upon allowed claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138        

/William E. Baughman/Primary Examiner, Art Unit 2138